Citation Nr: 0812367	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  06-13 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to reimbursement for unauthorized medical 
expenses incurred at a private hospital on September 7, 2005.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active military service from September 1966 
to May 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 decision of the 
Department of Veterans Affairs (VA) Medical Center (VAMC) in 
Gainesville, Florida.  

In September 2006, and September 2007, the Board remanded the 
claim for additional development.  In both cases, the Board 
remanded the claim in order to schedule the veteran for a 
hearing.  Most recently, in February 2008, the veteran was 
notified that a hearing had been scheduled in March 2008.  
However, in a statement received in February 2008, the 
veteran stated that he wished to withdraw his request for a 
hearing.  See 38 C.F.R. § 20.702(e) (2007).  Accordingly, the 
Board will proceed without further delay.


FINDINGS OF FACT

1.  On September 7, 2005, the veteran was transported by 
ambulance and received emergency room medical services for a 
nonservice-connected disability at the Satilla Regional 
Medical Center, a non-VA medical facility for which he 
incurred medical expenses.  

2. The emergency services provided on September 7, 2005, were 
of such a nature that a reasonably prudent person would 
expect that delay in seeking immediate medical attention 
would be hazardous to life or health.


CONCLUSION OF LAW

The criteria for payment or reimbursement of emergency 
services for a nonservice-connected disability at Satilla 
Regional Medical Center, a non-VA facility, on September 7, 
2005, have been met.  38 U.S.C.A. §§ 1725, 1728, 5107(b) 
(West 2002); 38 C.F.R. §§ 17.120, 17.1002 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks payment or reimbursement for emergency 
services, including transport by ambulance, for a nonservice-
connected disability at a non-VA medical facility on 
September 7, 2005.  He essentially contends that his medical 
expenses should be paid by VA because he reasonably believed 
that the medical services at issue were rendered in a medical 
emergency of such nature that a prudent layperson reasonably 
expects that delay in seeking immediate medical attention 
would be hazardous to life or health.  

As of September 7, 2005, service connection was in effect for 
diabetes mellitus, evaluated as 10 percent disabling.  

The claims file contains several billing documents reflecting 
the costs of the veteran's emergency services, including the 
transport by ambulance incurred on September 7, 2005, as well 
as a CT (computerized tomography) scan of the head.  

The veteran does not argue, and the record does not show, 
that prior authorization was received from the VAMC to seek 
emergency services at SRMC on September 7, 2005, or was an 
application for authorization made to VA within 72 hours of 
the emergency services on September 7, 2005.  For these 
reasons, in the absence of prior authorization or deemed 
prior authorization for medical services, there is no factual 
or legal basis for payment or reimbursement by VA under 38 
C.F.R. §§ 17.52, 17.53, and 17.54 for medical services for a 
nonservice-connected disability at a non-VA facility on 
September 7, 2005.  

Where pre-authorization has not been approved for medical 
services, under 38 C.F.R. § 17.120, VA may pay or reimburse 
the veteran for medical services for a nonservice-connected 
disability associated with and aggravating a service 
connected disability.  In this case, the medical services 
rendered to the veteran were not for the purpose of treating 
a nonservice-connected disability which was aggravating a 
service-connected disability.  Accordingly, the criteria for 
payment or reimbursement by VA for unauthorized medical 
expenses under 38 U.S.C.A. § 1728, and 38 § C.F.R. § 17.120, 
are not met.  

The veteran has specifically voiced disagreement with the 
VAMC's determination under the Veterans Millennium Health 
Care and Benefits Act, 38 U.S.C.A. § 1725, implemented in 
part at 38 C.F.R. §§ 17.1000 and 17.1002.  

Pursuant to 38 U.S.C.A. § 1725, VA may reimburse a veteran 
for the reasonable value of emergency treatment furnished the 
veteran in a non-Department facility if: (1) a veteran is an 
active VA health-care participant, that is, a participant in 
a health-care program under 38 U.S.C.A. § 1705(a) and the 
veteran received care under the program in the 24-month 
period preceding the furnishing of emergency treatment; (2) a 
veteran is personally and financially liable for emergency 
treatment furnished the veteran in a non-Department facility; 
(3) a veteran is not entitled to care or services under any 
other health-plan and has no other contractual or legal 
recourse against a third party; and (4) a veteran is not 
eligible for reimbursement for medical services under 38 
U.S.C.A. § 1728.  

For purposes of 38 U.S.C.A. § 1725, the term "emergency 
treatment" means medical services furnished, in the judgment 
of the Secretary, (1) when Department or other Federal 
facilities are not feasibly available and an attempt to use 
them beforehand would not be reasonable; (2) when such 
services are rendered in a medical emergency of such nature 
that a prudent layperson reasonably expects that delay in 
seeking immediate medical attention would be hazardous to 
life or health; and (3) until such time as the veteran can be 
transferred safely to a Department facility.  

Under 38 C.F.R. § 17.1002, implementing 38 U.S.C.A. § 1725, 
payment or reimbursement by VA for emergency services may be 
made only if all conditions are met.  The pertinent 
conditions at issue here are: (1) The emergency services were 
provided in a hospital emergency department held out as 
providing emergency care to the public; (2) The claim for 
payment or reimbursement for the initial evaluation and 
treatment is for a condition of such a nature that a prudent 
layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health (this standard would be met if there were 
an emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent layperson who possesses an average knowledge of 
health and medicine could reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part); and (3) A VA facility was not feasibly available 
and an attempt to use them beforehand would not have been 
considered reasonable by a prudent layperson.  

Stated simply, the regulation provides authority for VA to 
pay or reimburse the veteran for emergency services for a 
nonservice-connected disability at a non-VA facility, only if 
all conditions under 38 C.F.R. § 17.1002 are met.  In other 
words, if any one condition is not met, VA can not by 
operation of law pay or reimburse the veteran for the 
emergency services.  

In this case, the RO denied the claim based on failure to 
satisfy the second requirement under 38 U.S.C.A. § 1725, and 
38 C.F.R. § 17.1002, pertaining to emergency treatment.  It 
does not appear that there is an issue as to the first and 
third criteria under 38 U.S.C.A. § 1725, and 38 C.F.R. 
§ 17.1002, and the claims file does not contain any findings 
pertaining to these criteria.  

As for the second criteria, i.e., the requirement that the 
medical services be rendered in a medical "emergency", 
under the standard of the reasonable prudent layperson, the 
evidence is as follows:

In the veteran's notice of disagreement, received in December 
2005, he states the following: he had a stroke in July 2005; 
he was subsequently told that if he had any medical problems 
with feeling strange to call 911 and report to the hospital 
emergency room; on September 7, 2005, he had about five 
seizures and he thought that he was experiencing another 
stroke; a neurologist told him that he could have been having 
"mini-strokes."  

Records of the Satilla Regional Medical Center (SRMC) show 
that on September 7, 2005, the veteran was delivered to the 
emergency room by city ambulance, with a "chief complaint" 
and "associated symptoms" of dizziness, lightheadedness, 
tremors, nausea, and two episodes of vomiting.  The "initial 
assessment" notes that his symptoms were dizziness, 
hyperglycemia, hypertension, nausea and vomiting, stroke/CVA.  
His history was noted to include DM (diabetes mellitus) and a 
CVA (cardiovascular accident).  The SRMC report indicates 
that he was placed on oxygen and a heart monitor, that he was 
provided with IV (intravenous) fluids, and that his glucose 
was monitored.  

The "narrative" portion of the report states that the 
veteran reported dizziness and trembling of his upper torso, 
nausea, and two episodes of vomiting, and that he had a 
history of CVA and "right eye," recently.  

A statement from the veteran's daughter, dated in January 
2006, indicates that she is a registered nurse at SRMC, and 
that she was present in the emergency room on September 7, 
2005 when the veteran arrived.  She states that the veteran 
was experiencing severe tremors which prevented him from 
signing admitting papers, which she had to sign for him.  In 
addition, she states that she witnessed two periods of severe 
tremors that each lasted about 15 minutes. 

The Board must find that this statement must be entitled to 
great probative weight.  

The Board finds that the veteran's treatment was of such a 
nature that a reasonably prudent person would expect that 
delay in seeking immediate medical attention would be 
hazardous to life or health.  The record shows that the 
veteran sought emergency services because of dizziness, 
tremors, and nausea, with two episodes of vomiting, and that 
he had diabetes mellitus, and a recent history of a 
cardiovascular accident with involvement of the right eye.  
The evidence indicates that his tremors were severe.  Under 
the circumstances, the Board finds that he reasonably 
determined that his symptoms presented such a hazard to life 
as to require immediate medical attention.  

In summary, the condition that emergency services must be 
rendered in a medical emergency of such a nature that a 
prudent layperson reasonably expects that delay in seeking 
immediate medical attention would be hazardous to life or 
health has been met.  There does not appear to be an issue as 
to whether the first and third criteria have been met for 
payment or reimbursement by VA for unauthorized emergency 
services under 38 U.S.C.A. § 1725 and § 38 C.F.R. § 17.1002.  
Accordingly, the Board finds that payment or reimbursement by 
VA is warranted for medical services for a nonservice-
connected disability, including transport by ambulance, 
incurred at the SRMC, a non-VA facility, on September 7, 
2005, under 38 U.S.C.A. §§ 1725 and 1728, and 38 C.F.R. §§ 
17.120, 17.1002.  38 U.S.C.A. § 5107(b).  

As a final matter, on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 
et seq.) became law with significant changes in VA's duty to 
notify and assist.  Regulations implementing the VCAA have 
also been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  There is no indication in the VCAA that Congress 
intended the act to revise the unique, specific claim 
provisions of Chapter 17, Title 38 of the United States Code.  
See 38 C.F.R. §§ 17.123-17.132; see also Barger v. Principi, 
16 Vet. App. 132, 138 (2002).  In any event, given the 
favorable determination of the claim, there is no further 
duty to notify or to assist.  

In the future, in light of the high cost of private health 
care treatment (which impacts the ability of the VA to pay 
for veterans' services when we are asked to pay for such 
costs); the veteran is asked to make every effort to seek 
treatment at a VAMC, when possible. 

ORDER

Payment or reimbursement of emergency services incurred on 
September 7, 2005, is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


